Citation Nr: 1108893	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-37 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for a left thigh disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1986 to September 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record reflects that when submitting her VA Form 9 in September 2009, the Veteran indicated that she did not wish to participate in a Board hearing in conjunction with her appeal.  However, in an October 2009 statement submitted to the Board after her appeal was certified for appellate review, the Veteran indicated that she does indeed desire to participate in a Board hearing conducted at the RO.  As this requet for a personal hearing was made within 90 days of the date the Veteran was notified that her appeal had been certified to the Board, and before the Board issued a decision on an appealed matter, the appeal must be remanded to the RO so that the Veteran may be scheduled to participate in a Travel Board hearing.  See 38 C.F.R. §§ 20.703, 20.1304 (2010).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the Veteran for a hearing to be conducted in St. Petersburg, Florida before a member of the Board.  Notification of the scheduled hearing should be sent to the Veteran's latest address of record, and a copy of the notice should be associated with the Veteran's claims file.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


